Citation Nr: 1410654	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO. 09-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts, which continued the noncompensable (zero percent) disability evaluation for service-connected bilateral hearing loss.

The Veteran's appeal was last remanded by the Board in October 2012 so a new VA examination could be conducted and any outstanding VA or private treatment records could be obtained.  As discussed below, the Board finds that there has been substantial compliance with the directives of the October 2012 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than level II hearing impairment in the right ear and no more than level III hearing impairment in the left ear prior to July 9, 2010.

2.  The most probative evidence demonstrates that the Veteran's hearing loss was manifested by no more than level IV hearing impairment in the right ear and no more than level V hearing impairment in the left ear from July 9, 2010 to October 31, 2012.

3.  The most probative evidence demonstrates that the Veteran's hearing loss has been manifested by no more than level III hearing impairment in the right ear and no more than level III hearing impairment in the left ear from October 31, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to July 9, 2010 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a disability rating of 10 percent, but not higher, from July 9, 2010 to October 31, 2012 for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  The criteria for a compensable disability rating from October 31, 2012 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in September 2008, prior to the adjudication of the claim by the AOJ in January 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2008 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, private treatment records, and lay evidence.

Additionally, the Veteran's claim was remanded in October 2012 to obtain outstanding VA and private treatment records as well as to schedule the Veteran for an appropriate VA examination.  The record contains a report of contact from November 2012 in which the Veteran denied receiving any private treatment for his hearing loss.  The record also contains an October 2012 letter to the Veteran requesting the Veteran to identify or submit additional medical evidence.  Outstanding VA medical records were added to the Veteran's claims file in October 2012.  Finally, an audiometric examination was completed on October 31, 2012 in accordance with the remand directive.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's bilateral hearing loss.  As such, the Board finds that the October 2012 remand directives were substantially complied with.  Stegall, 11 Vet. App. at 268.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2008 and October 2012.  Prior to the October 2012 VA examination, the Veteran asserted that his service-connected bilateral hearing loss disability had grown worse.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2013).  Accordingly, the Veteran was afforded another VA examination in October 2012 and there is no indication of a worsening since.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At both the October 2008 and October 2012 audiometric examinations the Veteran was asked how his bilateral hearing loss impacted his daily life including his ability to work.  The October 2008 examination report reflects that the Veteran experienced the most difficulty hearing his family.  He also had a hard time hearing passengers in his car while driving and listening to the radio.  The October 2012 examination report reflects that the Veteran reported great difficulty hearing in most situations daily.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (2013).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).

A. Rating Prior to July 9, 2010

The evidence most probative to the the applicable period consists of the October 2008 VA examination where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
65
65
LEFT
30
25
65
70
75
Puretone averages: Right - 51.25; Left - 58.75
Maryland CNC Scores: Right - 88 percent; Left - 86 percent

Based on these results, and applying Table VI, the Veteran is shown to have level II hearing impairment in the right ear and level III hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions under 38 C.F.R. § 4.86 do not apply because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.  

As described, the October 2008 audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss prior to July 9, 2010.  The October 2008 VA examination report represents the best evidence for deciding the claim for this rating period as it is the piece of evidence that contains comprehensive audiometric testing sufficient for rating the disability.

B. Rating from July 9, 2010 to October 31, 2012

The evidence most probative to the rating period from July 9, 2010 to October 31, 2012, consists of a July 2010 VA treatment report.  Audiometric testing was conducted in conjunction with adjusting the Veteran's hearing aids.  Audiometric results for puretone thresholds and speech discrimination scores were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
70
75
LEFT
35
30
70
80
80
Puretone averages: Right - 58.75; Left - 65
Maryland CNC Scores: Right - 80 percent; Left - 84 percent

Applying Table VI to the Veteran's right ear hearing loss as shown at his audiometric testing in July 2010 results in a numeric designation of level IV hearing impairment.  The Board notes that, for the Veteran's left ear, Table VIA provides for a higher level of impairment because the puretone threshold was 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz for the Veteran's left ear.  38 C.F.R. § 4.86(a).  Applying Table VIA to the Veteran's left ear hearing loss as shown at that time results in a numeric designation of level V hearing impairment.  Combining these designations utilizing Table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

As described, the July 2010 audiometric results do show that a schedular rating of 10 percent, but no higher, is warranted for the Veteran's bilateral hearing loss from July 9, 2010 to October 31, 2012.

C. Rating from October 31, 2012

The evidence during the applicable period consists of the October 2012 VA examination where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  Audiometric results for puretone thresholds and Maryland CNC scores were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
60
70
70
LEFT
30
30
65
75
75
Puretone averages: Right - 57.5; Left - 61.25
Maryland CNC Scores: Right - 88 percent; Left - 88 percent

Based on these results, and applying Table VI, the Veteran is shown to have level III hearing impairment in the right ear and level III hearing impairment in the left ear.  Combining these designations under Table VII results in a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Once again, 38 C.F.R. § 4.86 does not apply to this rating period because the puretone thresholds (1000, 2000, 3000, and 4000 Hertz) are not all 55 decibels or greater, nor is the puretone threshold 30 decibels or fewer at 1000 Hz and 70 decibels or greater at 2000 Hz, in either ear.  

As described, the October 2012 audiometric results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss from October 31, 2012.  The October 2012 VA examination report represents the best evidence for deciding the claim for this rating period as it is the piece of evidence that contains comprehensive audiometric testing sufficient for rating the disability.

D. Conclusion and Other Considerations

The Board has reviewed the multiple statements from the Veteran and, while they do paint a picture of the level of his hearing impairment, these statements do not establish that an increased schedular rating is warranted, since such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As described, rating determinations for hearing loss are made based solely on the application of mechanical audiometric testing and speech recognition scores which reflect the extent of the hearing loss and not the cause of the hearing loss.  The multiple hearing tests conducted in this case do not demonstrate that an increased schedular rating is warranted for the Veteran's bilateral hearing loss to exceed 10 percent at any point during the period on appeal other than from July 9, 2010 to October 31, 2012.

While the Board has partially granted an increased evaluation for an earlier time period under consideration, this amounts to staged ratings rather than reductions.  The Court has held that the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  In O'Connell, the Court explained that in the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) "would not further the underlying purpose" of that section.  Hence, the Court held that the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings before the Board.  Id. at 93-94. 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and being unable to hear some distinguishable words or family members are symptoms contemplated by the hearing impairment levels.  See Martinak, 21 Vet. App. at 455.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  He has not alleged that he is unemployable on account of his hearing loss.  Thus, a TDIU is not reasonably raised by the record for this disability.

In sum, the evidence demonstrates that, for the period prior to July 9, 2010, the Veteran's hearing loss symptoms resulted in a noncompensable disability rating.  From July 9, 2010 to October 31, 2012, a 10 percent disability rating for bilateral hearing loss is warranted.  Finally, the evidence reflects that from October 31, 2012 the Veteran's hearing loss is again noncompensable.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher rating during 

these time periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss prior to July 9, 2010, is denied.

A 10 percent rating, but no higher, for bilateral hearing loss from July 9, 2010 to October 31, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable rating for bilateral hearing loss from October 31, 2012, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


